Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS:
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-6 and 8-10, drawn to, a method of increasing algae biomass product, the method comprising: introducing a feedstock comprising a mixotrophic substrate to an algae culture when the algae culture is exposed to light at an intensity sufficient to support photosynthesis (1st method).
II, claims 12-17, 20-23 and 25, drawn to, a method for large-scale cultivation of algae, the method comprising: cultivating algae in a cultivation apparatus; and providing light to the cultivation apparatus. The cultivation apparatus is a tubular photobioreactor (2nd method).

The groups of inventions listed above lack unity of invention a priori under 37 CFR 1.475, because the groups of inventions do not fall under the combinations of categories, as listed above in (1)-(5).  
In particular, Group I and Group II are drawn to two different and distinct methods: Group I is drawn to increasing an algae biomass product, and Group II is drawn to large-scale cultivation of algae (not to increasing an algal product).

The following groups and/or combination of groups lack unity of invention a priori because inventions are not so linked as to form a single general inventive concept (MPEP 1850(I)): 

Groups I and II lack unity of invention because the groups do not form a general inventive concept.  Group I is a method of increasing an algae biomass product, comprising introducing a feedstock comprising a mixotrophic substrate to an algae culture. Group II is a method for large-scale cultivation of algae, the method comprising cultivating algae in a cultivation apparatus.  However, it is not clear that the method of Group I requires or can be used with the specific type of cultivation apparatus, as 
MPEP 1850(II): “Lack of unity of invention may be directly evident ‘a priori’, that is, before considering the claims in relation to any prior art, or may only become apparent ‘a posteriori’, that is, after taking the prior art into consideration…In the case of independent claims to A + X and A + Y, unity of invention is present a priori as A is common to both claims. However, if it can be established that A is known, there is lack of unity a posteriori, since A (be it a single feature or a group of features) is not a technical feature that defines a contribution over the prior art.”
 "The term ‘special technical features’ is defined as meaning those technical features that define a contribution which each of the inventions considered as a whole, makes over the prior art....Whether or not any particular technical feature makes a ‘contribution’ over the prior art, and therefore constitutes a ‘special technical feature’, should be considered with respect to novelty and inventive step."   
 
However, in addition, Groups I and II lack unity of invention under PCT Rule 13.2, because they lack the same or corresponding special technical features for the following reasons:  
Even though these groups require the technical feature of comprising a mixotrophic substrate and exposing the algal biomass to light, this technical feature is not a special technical feature, as it does not make a contribution over the prior art in view of Bhatnagar et al. (US 2012/0028338 A1 (cited here)). Bhatnagar et al. shows a method of generating an algal biomass by combining a population of algal cells and a 
Therefore, Groups I and II lack unity of invention a posteriori.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows:

1) Species of algae (Claims 1, 8, 9, 12, 21 and 22):
1A) mixotrophic (Claims 1, 8, 12 and 21)
1B) thermophilic, acidophilic or both (Claims 1, 9, 12 and 22)

The species of algae listed in the Markush group are independent or distinct because mixotrophic algae vs thermophilic and/or acidophilic algae are not obvious variants of each other, and may impart different biochemical or biophysical properties 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic:  Claim 1 is generic to claims 2-6 and 8-10; claim 12 is generic to claims 13-17, 20-23 and 25.

In summary:
1) Applicant must elect one (1) Group: I or II; 
AND 
2) Applicant must elect one (1) Species: 1A or 1B


The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

This Office action is a Restriction/Election action.  A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651